DETAILED ACTION
Notice to Applicant

1.          The following is a FINAL office action upon examination of application number 15/897,430. Claims 1-3, 6-8, and 11-13 are pending in the application and have been examined on the merits discussed below.

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

3.	Application 15/897,430, filed 02/15/2018 claims foreign priority to 2017-028404, filed 02/17/2017. Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on 05/21/2018.

Response to Amendment

4.	In the response filed July 20, 2021, Applicant amended claims 1, 6, and 11, and did not cancel any claims. No new claims were presented for examination. 

5.	Applicant's amendments to claims 1, 6, and 11 are hereby acknowledged. The amendments are sufficient to overcome the previously issued rejections of claims 1-3, 6-8, and 11-13 under 35 U.S.C. 112; accordingly, the previously rejection of  claims 1-3, 6-8, and 11-13 under 35 U.S.C. 112 have been withdrawn. However, the claim amendments included other 

6.	Applicant's amendments to claims 1, 6, and 11 are hereby acknowledged. The amendments are not sufficient to overcome the previously issued claim rejections under 35 U.S.C. 101; accordingly, these rejections have been maintained.

Response to Arguments

7.	Applicant's arguments filed July 20, 2021, have been fully considered.

8.	Applicant submits that “The subject matter of claim 1, therefore, effectively improves processing speed of a computer which executes a matching process as described above, and meets the requirements of 35 U.S.C. §101. More specifically, amended independent claim 1 of the present application recites: matching an applicant among the applicants with a target among the targets in order of priorities respectively assigned to the applicants and in order of a preference order of targets of the applicant when the target has a vacancy for the applicant, based on information stored in a storage unit, the information including a number of applicants admitted to each of the targets, and information of a priority and the preference order of targets of each of the applicants, and matching the couple with the target in order of apriority assigned to the couple wherein the assigned priority is a first priority assigned tithe coupling-request applicant when the first priority is lower than a second priority assigned to the specific applicant or is the second priority when the second priority is lower than the first priority. Therefore, the features of amended independent claim 1 are integrated into a practical application in accordance with Step 2A, prong 2 of the Alice/Mayo test. Moreover, amended independent claim 1 recites significantly more than 

With respect to Step 2A, Prong Two, Applicant submits that “the features of amended independent claim 1 are integrated into a practical application in accordance with Step 2A, prong 2 of the Alice/Mayo test.” The Examiner respectfully disagrees. When evaluated under Step 2A, Prong Two, the additional elements, as recited in exemplary claim 1, are a computer, a storage unit, and an output unit. These elements, whether taken individually or in combination, do not integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
It is clear that a mere general purpose computer (or at least a conventional device of virtually any form factor) is relied on to implement the recited steps (See, e.g., Specification at paragraph 0065, noting that “The various process functions performed by the matching device 1 may be executed entirely or arbitrarily partially on a CPU (or a micro computer such as an MPU or a micro controller unit (MCU)). In addition, it goes without  saying that all or some of the various process functions may be executed on a program analyzed and executed by a CPU (or a micro computer such as an MPU or an MCU) or on hardware by wired logic. In addition, the various process functions performed by the matching device 1 may be executed by a plurality of computers in cooperation by cloud computing...”), which amounts to using a computer as a tool to perform an abstract idea, and thus insufficient to amount to a practical application.  2019 PEG at page 55. Similarly, the “output unit” amounts to nothing 
Applicant has not provided a specific showing, either in the claim language or the Specification, of an improvement in the computer components, processor, storage unit or output unit, or that these components are used in a unique or unconventional manner different from their ordinary purpose. Certainly, the Specification makes it clear that the steps involve general purpose computer operations (See, e.g., Specification at paragraph [0065]). The claim is not focused on an improvement to computers or software as tools, but similar to the Federal Circuit's finding in the FairWarning decision, “the focus of the claims is not on ... an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools." FairWarning, 839 F.3d at 1095. The Examiner emphasizes none of the setting, matching, setting, repeating, and outputting steps, individually or in combination, have been shown to yield an improvement to a computer or to any technology. The claims do nothing to modify, or transform the computer, computer software, or any technology in any discernible manner, much less yield an improvement thereto. While Applicant submits that “The subject matter of claim 1, therefore, effectively improves processing speed of a computer,” there is no support to show that implementing the claim steps amounts to a technical improvement. It is not clear how the claimed limitations would accomplish a result that realizes an improvement in computer functionality. Contrary to Applicant’s assertions, the claimed method does not improve the speed or operation efficiency of the computer or the accuracy of computer operations. The claim, as a whole, describes how to generally apply or execute the abstract concept as a computer-implemented method via the “a processor.” Therefore, the claims are not integrated into a practical application, but instead are directed to an abstract idea. Accordingly, this argument is found unpersuasive.
Similarly, the fact that the result of the matching is displayed suggests merely invoking a generic computing device as a tool for displaying/outputting information, which amounts to use of See also, MPEP 2106.05(f). See also, 2019 PEG at page 55, noting that “For example, a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, without specifying how” is a mere instruction to apply a judicial exception. Thus, the additional elements do not add significantly more to the abstract idea because they are simply applying the abstract idea without any recitation of details of how to carry out the abstract idea. Moreover, the Examiner  notes that the Applicant’s response has not provided a persuasive line of reasoning showing that the limitation of “outputting a result if the matching to an output unit” requires anything other than an interface of a generic computer to display the data.  Merely using a generic computer to display data amounts to simply using a computer as a tool to display output, which in addition to falling with the realm of insignificant extra solution activity, merely serves to generally link the abstract idea to a particular technological environment, none of which amounts to a practical application. See MPEP 2106.05(f)-(h).
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As described above, the additional elements recited in the independent claims are directed to: a computer, a storage unit, and an output unit. The computer, storage unit, and output unit merely describe implementation of the invention using elements of a general purpose computer (see at least paragraph [0043]: “the output unit 50 performs displaying on the display device, printing to the printing device, outputting as a file, or the like on the matching result by the matching processor 40, that is, the allocation result of a plurality of applicants to a plurality of application targets.” and paragraph [0065]: “The various process functions performed by the matching device 1 may be executed entirely or arbitrarily partially on a CPU (or a micro computer such as an MPU or a micro controller unit (MCU)). In addition, it goes without  saying that all or some of the various process ), similar to merely adding the words “apply it” to the abstract idea, which is not sufficient to amount to significantly more. See also, MPEP 2106.05(f). See also, Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). See also, Benson, 409 U.S. 63 (holding that merely implementing a mathematical principle on a general purpose computer is a patent ineligible abstract idea); Credit Acceptance Corp. v. Westlake Sen/ices, 859 F.3d 1044 (Fed. Cir. 2017) (using a computer as a tool to process an application for financing a purchase), though without modifying or improving the computer or any other technology.
 For the reasons above, Applicant’s arguments concerning the §101 rejection are not persuasive.

9.	Applicant submits that neither Feely, Abdulkadiroğlu, nor a combination thereof teaches or suggests matching an applicant among the applicants with a target among the targets is in order of priorities respectively assigned to the applicants. [Applicant’s Remarks, 07/20/2021, page 9]

In response to Applicant’s argument that neither Feely, Abdulkadiroğlu, nor a combination thereof teaches or suggests matching an applicant among the applicants with a target among the targets is in order of priorities respectively assigned to the applicants, it is noted that this argument is a mere allegation of patentability by the Applicant with no supporting rationale or explanation. Merely stating that the claims do not teach a feature does not offer any insight as to why the specific sections of the prior art relied upon by the Examiner fail to disclose the claimed features. Applicant's arguments amount to a general allegation that the claims define a patentable invention 

10.	Applicant’s remaining arguments either logically depend from the above-rejected arguments, in which case they too are unpersuasive for the reasons set forth above, or they are directed to features which have been newly added via amendment. Therefore this is now the Examiner's first opportunity to consider these limitations in view of the prior art and as such any arguments regarding these limitations would be inappropriate since they have not yet been examined. A full rejection of these limitations in view of the prior art will be presented later in this Office Action.

Claim Rejections - 35 USC § 101

11.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

12.	Claims 1-3, 6-8, and 11-13 are rejected under 35 U.S.C. 101 as directed to non-statutory subject matter. Claims 1-3, 6-8, and 11-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself.
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of activities; an idea itself; and mathematical relationships/formulas. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).
First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, claims 1-3, 6-8, and 11-13  are directed to a matching computer program product, method and device (i.e., process, manufacture, machine, or composition of matter) which are statutory categories. Thus, Step 1 of the Subject Matter Eligibility test for claims 1-3, 6-8, and 11-13 is satisfied. 
Proceeding to step 2A (part 1 of Mayo test), here, the claimed invention in claims 1-3, 6-8, and 11-13 is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly to first set a couple including a coupling-request applicant and a specific applicant who are included in the applicants and request to be matched with a same target among the targets to a first matching type; match an applicant among the applicants with a target among the targets in order of priorities respectively assigned to the applicants and in order of a preference order of targets of the applicant when the target has a vacancy for the applicant, and matching the couple with the target in order of a priority assigned to the couple wherein the assigned priority is a first priority assigned to the coupling- request applicant when the first priority is lower than a second priority assigned to the specific applicant or is the second priority when the second priority is lower than the first priority; second set the couple that is set to the first matching type and with whom the target is not available to be matched, to a second matching type wherein a priority is no longer assigned to the couple of the second matching type and priorities of the coupling-request applicant and the specific applicant included in the couple are priorities respectively assigned thereto in the information; repeating the matching and the second setting, until the coupling-request applicant and  the specific applicant with whom the target is not available to be matched do not exist among the applicants; and outputting a result of the matching recite an abstract idea that falls into the “certain methods of organizing human activities” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. These details exemplify the abstract ideas of organizing human activity (since the invention is used to manage personal behavior or relationships or interactions between people - including social activities, teaching, and following rules or instructions). Considered together, these steps set forth an abstract idea of allocating siblings to childcare centers (See paragraph 0025 of the In the present embodiment, the application target is defined as a childcare center, and the applicant is defined as a child of a guardian who desires childcare in the childcare center”), which falls under the realm of managing relationships or interactions between people, thus falling under the “Certain methods of organizing human activity.” The claims recite an abstract idea, corresponding to the grouping of “certain methods of organizing human activity.” Independent claims 6 and 11 recite similar limitations as set forth in claim 1.
Step 2A, Prong Two - This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – “a non-transitory computer-readable recording medium storing therein a matching program,” “a computer,” “a storage unit,” “an output unit,” (claim 1); “a storage unit,” “a processor” and an output unit,” (claims 6 and 11). Furthermore, the step “outputting a result of the matching to an output unit” merely encompasses insignificant extra solution activity accomplished via displaying data. Merely using a generic computer to display data amounts to simply using a computer as a tool to display output, which in addition to falling with the realm of insignificant extra solution activity, merely serves to generally link the abstract idea to a particular technological environment, none of which amounts to a practical application. See MPEP 2106.05(f)-(h).  The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Revised Step 2A (with Prong Two) overlaps with Step 2B, and thus, many of the considerations need not be reevaluated in Step 2B because the answer will be the same. Federal Register, Vol. 84, page 55 details that the considerations for a “practical application” are: The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, and/or an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See 84 Fed. Reg. 55. The 
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
Having considered the claim individually and as a whole, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more" than the abstract idea itself. The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: an instruction to output a result of the matching. It is noted that the use of the computer to perform this abstract idea does not provide 'something more’ to make the claimed invention patent eligible. After considering all claim elements, both individually and in combination, it has been determined that the claim does not amount to significantly more than the abstract idea itself or more than a mere instruction to apply the abstract idea. According to the MPEP, section 2106.05(d) II, the courts have recognized the following computer functions to be well-understood, routine and conventional function when they are claimed in a merely generic manner: performing repetitive calculations, receiving processing and storing data, electronically scanning or extracting data from a physical document, electronic recordkeeping, automating mental tasks, and receiving or transmitting data over a network, e.g., outputting a result of the matching to an output unit” merely encompasses insignificant extra solution activity accomplished via displaying data, which has been recognized as well-understood, routine, and conventional, and thus insufficient to add significantly more to the abstract idea. Merely using a generic computer to display data amounts to simply using a computer as a tool to display output, which in addition to falling with the realm of insignificant extra solution activity, merely serves to generally link the abstract idea to a particular technological environment, none of which amounts to a practical application. See MPEP 2106.05(f)-(h). In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the element are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Further, claims to an apparatus "comprising a computer for executing computer instructions” and computer-readable medium which "stores a computer program for evaluating pattern-based constraints” are held ineligible for the same reason, e.g., the generically-recited computers add nothing of substance to the underlying abstract idea. Therefore, since there are no limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself, the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter. Viewed as a whole, the additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, applying the judicial exception with or by use of a particular machine, effecting a transformation of a particular article 
Claims 2-3, 6-8, and 11-13 are rejected based upon the same rationale, wherein the claim language does not recite "significantly more" than the abstract idea. The limitations of claims 2-3, 7-8, and 12-13 (i.e., wherein the coupling-request applicant and the specific applicant have a sibling relationship with each other; wherein the matching is matching between a plurality of children assigned with priorities and a plurality of childcare centers) further narrow the abstract idea, therefore these elements do not provide "significantly more." As such, dependent claims 2-3, 7-8, and 12-13 fail to transform the abstract idea into patent-eligible subject matter because they do not recite additional elements that provide significantly more than the idea itself. 
For more information, see MPEP 2106. The January 2019 Guidance is available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility.

Claim Rejections - 35 USC § 103

13.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

15.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

16.	Claims 1-3, 6-8, and 11-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Feely, Pub. No.: US 2012/0166206 A1, [hereinafter Feely], in view of Abdulkadiroğlu et al., "The Boston Public School Match", 2005, [hereinafter Abdulkadiroğlu].

As per claim 1, Feely teaches a non-transitory computer-readable recording medium storing therein a matching program that matches applicants with targets, the matching program causing a computer to execute a process comprising: first setting a couple including a coupling-request applicant and a specific applicant who are included in the applicants and request to be matched with a same target among the targets to a first matching type (abstract, discussing a social welfare services management method…The method includes inputting data about entities, linking the entities based on relationship between the entities; and performing a government 
matching an applicant among the applicants with a target among the targets when the target has a vacancy for the applicant, based on information stored in a storage unit (paragraph 0053, discussing a system provided to enable a user to search for appropriate foster families (i.e., target among the targets) for any youth (i.e. applicant) based on a pre-determined set of selection criteria that match youth and family demographics and rank matches according to the criteria; paragraph 0086, discussing that to aid caseworkers in selecting an appropriate resource family when a known resource family is not available, matching provides a preset algorithm for determining places that are likely to be good matches for the youth. The preset algorithm calculates and assigns weight to various criteria in order to help match a youth with a potential foster family; paragraph 0087, discussing that in the matching, information about the child is displayed. Next, matching criteria is shown. Matching criteria may include open family foster homes (i.e., matching an applicant among the applicants with a target among the targets when the target has a vacancy for the applicant), proximity of the home to the child's school, age and gender matches, and so on. A list of families matching various criteria may be displayed; paragraph 0089, discussing that the algorithm is preset and runs automatically when matching is invoked from the person page. In order to capture match information for current and historic purposes, a user can indicate a ‘match’ between a youth and a foster family. This match will signal to all users that a particular foster family is under consideration for a particular youth. When a match is either affirmed (and turned into a placement) or negated (and no placement will occur), a historic record of that match experience will be captured on both the youth's and foster family's record. Users can see a variety of relevant information to help the select matches, and users may 

repeating the matching, until the coupling-request applicant and 2Application No.: 15/897,430 the specific applicant with whom the target is not available to be matched do not exist among the applicants (paragraph 0086, discussing that another exemplary element of service 2030 is matching. To aid caseworkers in selecting an appropriate resource family when a known resource family is not available, matching provides a preset algorithm for determining places that are likely to be good matches for the youth (i.e., repeating the matching). The preset algorithm calculates and assigns weight to various criteria in order to help match a youth with a potential foster family. For example, an approved family is weighted more heavily than a family in the assessment process. The calculation also takes into account: the family's ability to accept male/female youth and children of certain ages. It also considers the geographic location of both the youth and the family and the ability of the family to care for a special needs youth. Other criteria include, but are not limited to: ability to keep the child in the same school district, the ability for families to accept siblings, etc.; paragraph 0087, discussing that FIG. 3B is a view illustrating exemplary service attribute 

outputting a result of the matching to an output unit (paragraph 0034, discussing that FIG. 18B is a view illustrating placement of a child search results according to an exemplary embodiment; paragraph 0087, discussing that FIG. 3B is a view illustrating exemplary service attribute according to an exemplary embodiment. In the matching, information about the child is displayed. Next, matching criteria is shown. Matching criteria may include open family foster homes, proximity of the home to the child's school, age and gender matches, and so on.  A list of families matching various criteria may be displayed (i.e., outputting a result of the matching). That is, the user may filter which families to display by manipulating the match criteria described above; paragraph 0232, discussing that FIG. 18B is a view illustrating search results for matching a child with a placement resource according to an exemplary embodiment. In FIG. 18, a search is performed to match a child with a placement family. Placement criteria is specified 1821 and filters may be set 1822.  The user may further sort the results 1823 e.g., use distance to sort the results. A map 1824 may be provided to show location of various placement resources. The user may select a placement resource 1825).

While Freely teaches matching an applicant among the applicants with a target, it does not explicitly teach that matching an applicant among the applicants with a target among the targets is in order of priorities respectively assigned to the applicants and in order of a preference order of targets of the applicant, the information including a number of applicants admitted to each of the targets, and information of a priority and the preference order of targets of each of the applicants, and matching the couple with the target in order of a priority assigned to the couple wherein the assigned priority is a first priority assigned to the coupling-request applicant when the first priority is lower than a second priority assigned to the specific applicant or is the second priority when the second priority is lower than the first priority; second setting the couple that is set to the first matching type and with whom the target is not available to be matched, to a second matching type wherein a priority is no longer assigned to the couple of the second matching type and priorities of the coupling-request applicant and the specific applicant included in the couple are priorities respectively assigned thereto in the information; and repeating the matching and the second setting, until the coupling-request applicant and 2Application No.: 15/897,430 the specific applicant with whom the target is not available to be matched do not exist among the applicants. However, Abdulkadiroğlu in the analogous art of assignment mechanisms teaches these concepts. Abdulkadiroğlu teaches: 

matching an applicant among the applicants with a target among the targets in order of priorities respectively assigned to the applicants and in order of a preference order of targets of the applicant, the information including a number of applicants admitted to each of the targets, and information of a priority and the preference order of targets of each of the applicants (page 368, paragraph 3, discussing a choice-based assignment plan; page 368, paragraph 4, “students who will be entering a new school in grades K, 1, 6, and 9 are asked to rank at least three schools in order of preference”; page 368, paragraph 7, discussing that Boston assigns students if possible to their first-choice school (i.e., assigning a student to their first-choice school shows that the applicant is matched with a target (e.g., school) in order of a preference order of the targets of the applicant), allocating over-demanded seats by a system of priorities (i.e., priorities respectively assigned to the applicants). First, a younger sibling has priority to attend the same school as an older sibling. Next in priority for half of each program’s seats are students from the school’s walk zone (i.e., matching an applicant among the applicants with a target among the targets in order of priorities respectively assigned to the applicants); page 368, paragraph 7, “Students who live in these locations are then given priority for assignment to their first- and second-choice schools”; page 369, paragraph 1, discussing that within each priority class, students’ random numbers determine a strict priority order. Each school has a maximum capacity determined by BPS (Boston Public School). The Boston mechanism assigns students as follows: Step 1.—For each school, consider the students who have listed it as their first choice (i.e., information including a number of applicants admitted to each of the targets) and assign seats to  kth choice and assign seats to these students in priority order until either no seats remain or no student remains who has listed it as kth choice. The procedure terminates when each student is assigned a seat (or all submitted choices are considered); page 369, paragraph 2, discussing that the priority on the wait-list is based on sibling preference, round of application, and random number (i.e., information of a priority and the preference order of targets of each of the applicants)), and

matching the couple with the target in order of a priority assigned to the couple wherein the assigned priority is a first priority assigned to the coupling-request applicant when the first priority is lower than a second priority assigned to the specific applicant or is the second priority when the second priority is lower than the first priority (page 368, paragraph 3, discussing a choice-based assignment plan; page 368, paragraph 7, discussing that Boston assigns students if possible to their first-choice school, allocating over-demanded seats by a system of priorities. First, a younger sibling has priority to attend the same school as an older sibling. Next in priority for half of each program’s seats are students from the school’s walk zone (i.e., matching the couple with the target in order of a priority assigned to the couple wherein the assigned priority is a first priority assigned to the coupling-request applicant when the first priority is lower than a second priority assigned to the specific applicant or is the second priority when the second priority is lower than the first priority); page 369, paragraph 1, discussing that within each priority class, students’ random numbers determine a strict priority order. Each school has a maximum capacity determined by BPS (Boston Public School). The Boston mechanism assigns students as follows: Step 1.—For each school, consider the students who have listed it as their first choice (i.e., information including a number of applicants admitted to each of the targets) and assign seats to  kth choice and assign seats to these students in priority order until either no seats remain or no student remains who has listed it as kth choice. The procedure terminates when each student is assigned a seat (or all submitted choices are considered); page 369, paragraph 2, discussing that the priority on the wait-list is based on sibling preference (i.e., This shows that the assigned priority is based on the priority assigned to the coupling-request applicant), round of application, and random number);

second setting the couple that is set to the first matching type and with whom the target is not available to be matched, to a second matching type wherein a priority is no longer assigned to the couple of the second matching type and priorities of the coupling-request applicant and the specific applicant included in the couple are priorities respectively assigned thereto in the information (page 368, page 7, discussing that Boston assigns students if possible to their first-choice school, allocating over-demanded seats by a system of priorities. First, a younger sibling has priority to attend the same school as an older sibling. Next in priority for half of each program’s seats are students from the school’s walk zone. Not every residential location in the city has a school for which they obtain walk zone preference. Students who live in these locations are then given priority for assignment to their first- and second-choice schools. Additional priorities are assigned by random numbers generated once for each student. After the first registration period there is no longer a walk-zone priority (i.e., a priority is no longer assigned); page 369, paragraph 2, discussing that if a student does not get her top choice, she may be added to a school’s waiting list (i.e.,  setting the couple that is set to the first matching type and with whom the target is not available to be matched, to a second matching type). Students who get their second choice go on the wait-list for their first choice. Students who get neither their first nor second choice are placed on wait-lists for both. Students who do not get any of their choices go on wait-lists for up 

repeating the matching and the second setting, until the coupling-request applicant and 2Application No.: 15/897,430 the specific applicant with whom the target is not available to be matched do not exist among the applicants (page 369, paragraph 1, discussing that the Boston mechanism assigns students as follows: Step 1.—For each school, consider the students who have listed it as their first choice and assign seats to these students in priority order until either no seats remain or no student remains who has listed it as first choice. Step k.—For each school with seats still available, consider the students who have listed it as their kth choice and assign seats to these students in priority order until either no seats remain or no student remains who has listed it as kth choice. The procedure terminates when each student is assigned a seat (i.e., repeating the matching until the coupling-request applicant and2Application No.: 15/897,430 the specific applicant with whom the target is not available to be matched do not exist among the applicants); page 370, paragraph 1, discussing an alternative matching mechanism; discussing a deferred acceptance algorithm: Step 1.—Each student “proposes” to her first choice. Each school tentatively assigns its seats to its proposers one at a time in their priority order. Any remaining proposers are rejected. Step k.—Each student who was rejected in the previous step proposes to her next choice if one remains. Each school considers the students it has been holding together with its new proposers and tentatively assigns its seats to these students one at a time in priority order. Any remaining proposers are rejected. The algorithm terminates when no student proposal is rejected, and each student is assigned her final tentative assignment).

Feely is directed towards a family case management system. Abdulkadiroğlu is directed towards matching mechanisms. Therefore they are deemed to be analogous as they both are directed toward facilitating matching procedures. It would have been obvious to one of ordinary 

As per claim 2, the Feely-Abdulkadiroğlu combination teaches the non-transitory computer-readable recording medium according to claim 1. Feely further teaches wherein the coupling-request applicant and the specific applicant have a sibling relationship with each other (paragraph 0086, discussing that another exemplary element of service 2030 is matching. To aid caseworkers in selecting an appropriate resource family when a known resource family is not available, matching provides a preset algorithm for determining places that are likely to be good 

As per claim 3, the Feely-Abdulkadiroğlu combination teaches the non-transitory computer-readable recording medium according to claim 1. Feely further teaches wherein the matching is matching between a plurality of children and a plurality of childcare centers (paragraph 0087, discussing that FIG. 3B is a view illustrating exemplary service attribute (specifically matching of the service attribute) according to an exemplary embodiment. In the matching, information about the child is displayed. Next, matching criteria is shown.  Matching criteria, as described above, may include open family foster homes, proximity of the home to the child's school, age and gender matches, and so on.  A list of families matching various criteria may be displayed. That is, the user may filter which families to display by manipulating the match criteria described above).

Although not explicitly taught by the Feely, Abdulkadiroğlu teaches that the matching is between a plurality of children assigned with priorities and a plurality of childcare centers (page 368, paragraph 7, discussing that Boston assigns students if possible to their first-choice school, allocating over-demanded seats by a system of priorities (i.e., a plurality of children assigned with priorities and a plurality of childcare centers). First, a younger sibling has priority to attend the same school as an older sibling. Next in priority for half of each program’s seats are students from the school’s walk zone; page 369, paragraph 1, discussing that within each priority class, students’ random numbers determine a strict priority order. Each school has a maximum capacity determined by BPS (Boston Public School). The Boston mechanism assigns students as follows: Step 1.—For each school, consider the students who have listed it as their first choice and assign seats to these students in priority order until either no seats remain or no student remains who has listed it as first choice. Step k.—For each school with seats still available, consider the students who have listed it as their kth choice and assign seats to these students in priority order kth choice. The procedure terminates when each student is assigned a seat (or all submitted choices are considered).

Feely is directed towards a family case management system. Abdulkadiroğlu is directed towards matching mechanisms. Therefore they are deemed to be analogous as they both are directed toward facilitating matching procedures. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Feely to include matching between a plurality of children assigned with priorities and a plurality of childcare centers, as taught by Abdulkadiroğlu, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more comprehensive method by allowing users to assess multiple matching alternatives, thereby ensuring a suitable match is found and leading to better allocation practices.

Claims 6 and 11 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 1, as discussed above. As per claims 6 and 11, Feely teaches a matching method and a matching device comprising: a processor (paragraph 0015, discussing a social welfare services management apparatus. This apparatus includes a memory storing software instructions and a processor executing the software instructions; paragraph 0198, discussing that FIG. 14 is a block diagram that illustrates components of a case management system according to an exemplary embodiment. The system 930 includes a number of user terminals 931a .  . . 931n, servers 932a .  . . 932n, databases 933a .  . . 933n, and peripheral devices 934a .  . . 934n.  User terminals 931a .  . . 931n include personal computers, laptops, ipads, notebooks, cell phones, and even televisions as the technology progresses. User terminals are consumer devices which provide access to a network such as internet. They include 

Claims 7 and 12 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 2, as discussed above.
Claims 8 and 13 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 3, as discussed above.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
A.	German et al., Pub. No.: US 2010/0159437 A1 – describes a system and method for recommending educational resources.
B.	Dur, Umut. Dynamic school choice problem. mimeo, 2012 – describes the school choice problem in a dynamic environment where some families have two children and their preferences and priority orders for the younger child depend on the assignment of the elder one. 
C.	Morrill, Thayer. "Making efficient school assignment fairer." Unpublished paper, North Carolina State University.[1311] Morrill, Thayer (2015), “Two simple variations of top trading cycles.” Economic Theory 60 (2013): 123-140 – describes assignment mechanisms utilized by school districts. 
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE GARCIA-GUERRA whose telephone number is (571) 270-3339. The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like claim assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Examiner, Art Unit 3683

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683